
	
		I
		111th CONGRESS
		2d Session
		H. R. 5467
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Education to award
		  contracts to nonprofit organizations with national experience that enter into
		  partnerships with local educational agencies to turn around low-performing
		  public high schools.
	
	
		1.Short titleThis Act may be cited as the
			 Turning Around Low-Performing Public
			 High Schools Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Only 70 percent of
			 United States students graduate on time with a regular diploma and about
			 1,200,000 students drop out regularly. Almost 50 percent of public high school
			 students in the 50 largest cities of the United States fail to graduate.
			(2)Only 50 percent of
			 all Black students and 53 percent of Hispanic students graduate from high
			 school. Males fare even worse, with only 43 percent of Black male students and
			 48 percent of Hispanic male students graduating.
			(3)High school
			 dropouts are more likely to live in poverty, join gangs, and use drugs. They
			 are more than 8 times as likely to be in jail as a person with a diploma. This
			 results in a lifetime cost for a dropout who moves to a life of crime and drugs
			 of $1,700,000 to $2,300,000.
			(4)High school
			 turnaround requires a systematic and comprehensive approach that addresses
			 changes in instructional improvement and structural changes in the school
			 organization.
			(5)Effective
			 turnaround organizations that partner with low-performing local educational
			 agencies and schools can build the capacity of the agencies and schools to
			 reform services and systems.
			(6)Turnaround partner
			 organizations with experience and expertise at the high school level that have
			 the capacity and flexibility to work nationally are in short supply.
			(7)Although the funds
			 made available under section 14006 of division A of the American Recovery and
			 Reinvestment Act of 2009 are designed to help States reform low-performing
			 schools, not all States will qualify to receive the funds, even though they
			 contain low-performing high schools.
			(8)Not all failing
			 high schools are eligible to receive school improvement grants under section
			 1003 of the Elementary and Secondary Education Act of 1965.
			(9)The challenge of
			 high school turnaround exceeds the capacity of many local educational agencies,
			 requiring the expertise of external partnership organizations.
			(10)Alternative turnaround strategies that do
			 not involve charter schools or were not addressed in the American Recovery and
			 Reinvestment Act of 2009 turnaround model are needed to be able reach all
			 low-performing public high schools.
			3.High school
			 turnaround
			(a)PurposesThe
			 purposes of this section are—
				(1)to turn around
			 low-performing high schools and increase graduation rates and college readiness
			 for poor and minority graduating high school students;
				(2)to improve teacher
			 and principal quality in high schools that serve students at risk of dropping
			 out of school;
				(3)to provide support
			 and assistance to organizations that serve as high school turnaround partners
			 for schools and local educational agencies that may not be eligible to receive
			 funds made available under section 14006 of division A of the American Recovery
			 and Reinvestment Act of 2009 in order to improve secondary school graduation,
			 postsecondary program attendance, and postsecondary completion rates for
			 low-income students; and
				(4)to promote the establishment of new
			 programs to implement high school turnaround that do not involve charter
			 schools or were not addressed in the American Recovery and Reinvestment Act of
			 2009 turnaround model.
				(b)DefinitionsIn
			 this section:
				(1)Comprehensive
			 high school turnaround modelThe term comprehensive high
			 school turnaround model means a research-based high school turnaround
			 model that—
					(A)defines and guides
			 school turnaround, enabling schools to develop strategies for school design
			 that are customized to meet the unique needs of schools and local educational
			 agencies; and
					(B)includes the
			 following:
						(i)Establishment of a 5-year partnership
			 between a school district partnership turnaround organization and a local
			 educational agency that begins with a planning period during which the school
			 district turnaround partnership organization works with the local educational
			 agency and school staff to assist them to articulate a school vision, identify
			 staff, recruit students, and implement parent outreach.
						(ii)A
			 college preparatory instructional program that encourages students to view
			 themselves as future college students, and prepares students for admission to,
			 and success in, college.
						(iii)A
			 student support structure that personalizes the educational experience,
			 providing students with a caring, safe, and supportive learning
			 environment.
						(iv)A
			 staffing structure that—
							(I)personalizes the
			 school environment;
							(II)creates strong,
			 long-term connections between students and their teachers and
			 counselors;
							(III)ensures that the
			 support network is engaged and knowledgeable;
							(IV)generates strong
			 relationships that enable teachers to elicit higher levels of student
			 performance; and
							(V)can include
			 maintaining the same set of core subject teachers and guidance counselors
			 throughout the four years of high school.
							(v)Standards of
			 professional practice to build capacity as a professional community and develop
			 a sense of collective responsibility for student and school outcomes.
						(vi)An
			 extended day and extended school year to enable staff to provide students with
			 structured time, individual attention, and other supports necessary for their
			 success with the school’s challenging, college-preparatory curriculum.
						(vii)An
			 expectation that parents will take an active role in school activities to share
			 their knowledge of their child with teachers and counselors and to give staff
			 feedback on their children’s experience and progress.
						(viii)Use of multiple
			 mechanisms to assess a school’s organizational and program
			 effectiveness.
						(2)Low-income
			 studentThe term low-income student means a
			 student who is determined by a local educational agency to be from a low-income
			 family using the measures described in section 1113(a)(5) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)).
				(3)School district
			 partnership turnaround organizationThe term school
			 district partnership turnaround organization means a nonprofit
			 education organization that—
					(A)has as its primary
			 purpose the improvement of secondary school graduation and postsecondary
			 attendance and completion rates for low-income students;
					(B)has a
			 comprehensive high school turnaround model that can be successful in multiple,
			 varied schools and States; and
					(C)has a proven
			 success rate and the ability to implement high school turnaround activities on
			 a large scale.
					(4)SecretaryThe
			 term Secretary means the Secretary of Education.
				(c)Contracts
			 authorizedFrom the amount appropriated to carry out this
			 section, the Secretary is authorized to award 5-year contracts to school
			 district partnership turnaround organizations that employ comprehensive high
			 school turnaround models. Such a contract shall be used to carry out the
			 requirements of subsection (d) and to implement and sustain integrated and
			 sustained education reform services through subcontractor activities described
			 in subsection (e) at low-performing high schools.
			(d)Requirements of
			 contractsA contract referred to in subsection (c) shall require
			 a school district partnership turnaround organization to accomplish the
			 following:
				(1)Partner with local
			 educational agencies that—
					(A)serve a
			 substantial number or percentage of low-income students; and
					(B)have made a
			 commitment to implement a comprehensive high school turnaround model.
					(2)Provide a program
			 based on a comprehensive high school turnaround model that reflects the needs
			 of the local educational agencies.
				(3)Improve teacher
			 quality and develop the capacity of the local educational agencies to continue
			 to implement the comprehensive high school turnaround model after the
			 turnaround partnership has been completed.
				(4)Develop activities
			 for the purpose of implementing new turnaround sites.
				(5)Implement
			 activities for the purpose of promoting greater public awareness of the
			 relationship between personalized and academically rigorous high schools and
			 improved attendance, graduation, and college-going rates for low-income
			 students.
				(e)Activities at
			 each siteAt each turnaround site, the school district
			 partnership turnaround organization shall carry out the following
			 activities:
				(1)Partner with the
			 school community to design and implement a customized plan of how the
			 comprehensive high school turnaround model is to be implemented so as to
			 produce an increase in the number of students who graduate
			 college-ready.
				(2)Train school
			 personnel in establishing and implementing student support structures which
			 will result in greater student engagement and school affiliation and promote
			 school safety.
				(3)Provide student
			 performance data and implementation reports for the purpose of assessing the
			 status of the comprehensive high school turnaround model implementation and
			 school improvement.
				(4)Provide offsite
			 professional development opportunities, school-based, job-embedded professional
			 development, and opportunities for networking with staff from other turnaround
			 schools and local educational agencies.
				(5)Work with local
			 educational agency and school administrators, teachers, and counselors to
			 provide guidance regarding turnaround strategies as well as specific content
			 area development.
				(6)Provide customized
			 professional development activities and technical assistance and onsite
			 coaching to address local needs and interests with the goal of improving
			 teacher quality.
				(7)Provide assistance
			 in designing and implementing parent engagement activities.
				(8)Provide assistance
			 with staff and student recruitment.
				(f)Activities of
			 assisted schoolsEach school assisted under this Act shall carry
			 out the following:
				(1)Assign an
			 administrator as liaison to the school district partnership turnaround
			 organization who will be responsible for ensuring that the required local
			 educational agency policies, schedules, space, staffing, resources, and other
			 supports are in place to facilitate the implementation of the comprehensive
			 high school turnaround model.
				(2)Construct a
			 schedule that includes common planning time for school staff and regular
			 meetings of the administration so that all students realize the maximum benefit
			 from the personalization aspects of the program.
				(3)Assign sufficient
			 teaching staff in the core discipline areas as well as for non-core
			 areas.
				(4)Ensure that
			 teachers have expertise in the areas they teach, demonstrate commitment to the
			 comprehensive high school turnaround model, and meet local certification
			 requirements.
				(5)Assign at least
			 one full-time counselor.
				(6)Design a student
			 support program in collaboration with the school district partnership
			 turnaround organization.
				(7)Schedule and
			 implement parent orientation and engagement activities.
				(8)Ensure that staff
			 and administration commit to attending offsite professional development
			 activities.
				(9)Participate in
			 data collection activities conducted by the school district partnership
			 turnaround organization.
				(g)Limitation on
			 administrative costsOf the
			 funds made available to carry out a contract under this section, a school
			 district partnership turnaround organization shall not use more than 8 percent
			 to pay for administration of the contract.
			(h)Evaluation
				(1)Evaluation by
			 SecretaryThe Secretary shall select an independent entity to
			 evaluate, every 3 years, the performance of students who attend a turnaround
			 school. The evaluation—
					(A)shall be conducted
			 using a rigorous research design for determining the effectiveness of the
			 comprehensive high school turnaround model; and
					(B)shall compare
			 course achievement, secondary school graduation rates, and post-secondary
			 attendance and completion rates of students who attend schools assisted under
			 this section with those indicators for students of similar backgrounds who do
			 not attend such schools.
					(2)Evaluation by
			 organizationA school
			 district partnership turnaround organization—
					(A)shall require each
			 partner school to provide the turnaround organization access to data on student
			 demographics, student attendance, course grades, suspensions, student safety
			 incidents, graduation rates, relevant test scores, teacher retention, and other
			 such agreed upon information needed to prepare implementation reports;
			 and
					(B)shall prepare an
			 annual report describing the implementation of the comprehensive high school
			 turnaround model and student achievement in partner schools.
					(3)Availability of
			 evaluationCopies of any evaluation or report prepared under this
			 subsection shall be made available to the Secretary and the Congress.
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this Act such sums as may be necessary for fiscal year 2011 and each of the
			 5 succeeding fiscal years.
			
